Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed March 5, 2021, in reference to the objection of claim 14 have been fully considered and are accepted.  The objection of claim 14 has been withdrawn in view of the amendment and remark presented by the Applicants. The Examiner acknowledges the cancellation of claims 1-13 in the prior communication. Claims 14-26 are pending in the application. 
IDS
The information disclosure statements (IDS) submitted on March 22, 2021 and April 6, 2021 have been considered by the Examiner. 
Allowance
Claims 14-26 are allowed. The following is an examiner’s statement of reasons for allowance:
Katayama (U.S. Patent 6,042,483, hereon Katayama) discloses method for measuring the motion of a golf ball. The passing of a club head to hit a ball is detected by a sensor. A detection signal is sent from the sensor to a trigger section of a control unit. In response to the detection signal, shutter signals are sent from the trigger section to first and second cameras at a proper timing, while providing an appropriate time lag between the shutter signals, so as to photograph an image of the hit golf ball through the first and second cameras. The first and second cameras are disposed facing horizontally, apart from each other, and away from the set position of the ball at a Katayama, Abstract). 
In reference to claim 14: the instant claim is allowed because the closest prior art Katayama  or any of the references considered in the prosecution of the instant application fails to anticipate or render obvious “a ball rotation amount measurement system for measuring a rotation amount of a ball moving in midair” including the steps (or comprising) “calculation unit configured to calculate a difference between two of the time-sequential geomagnetic data to thereby time-sequentially obtain a large number of difference data; a difference waveform calculation unit configured to determine a difference waveform that represents a time variation waveform of a large number of the difference data; and a rotation amount calculation unit configured to calculate the rotation amount of the ball, based on information of zero cross points at which the difference waveform crosses a straight line indicating zero-difference,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims 15-26 depend on claim 14 and include further limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857